Ed. F. McFaddin, Associate Justice (dissenting in part). I dissent from that portion of the Majority Opinion which holds that the appellee Pierce, has shown a good title to the lands in the-NE % of the SE %, and which confirms the title of the appellee to said lands. The Majority reaches its conclusion because of- the holding of this Court in Junction City School District v. Whiddon, 220 Ark. 530, 249 S. W. 2d 990. I wrote a dissenting opinion in that case; and for the same reasons therein stated I dissent in the present case. I regard the holding in Junction City v. Whiddon to be unsound and I hereby preserve my dissent.